UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4115


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DWIGHT WILLIAM MARTIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:10-cr-00221-TDS-1)


Submitted:   July 30, 2012                 Decided:   August 2, 2012


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Everette Edwards, EDWARDS & TRENKLE, PLLC, Durham, North
Carolina, for Appellant. Clifton Thomas Barrett, Assistant
United   States Attorney,   Greensboro, North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dwight William Martin was originally sentenced to 160

months for: possession with intent to distribute Oxycodone, 21

U.S.C. § 841(a)(1) (2006) (Count One); possession of a firearm

by a convicted felon, 18 U.S.C. § 922(g)(1) (2006) (Count Four);

and possession of a stolen firearm, 18 U.S.C. § 922(j) (2006)

(Count   Five).        We    vacated   the    sentence      and    remanded        to   the

district     court     for    consideration      of    the     impact         of   United

States v. Simmons, 649 F.3d 237 (4th Cir. 2011) (en banc), on

Martin’s sentence.           On remand, the district court granted the

United   States’       motion    to    dismiss    Count      Four.            Martin    was

resentenced       on    the     remaining      two     counts        to        concurrent

twenty-eight-month sentences and a three-year term of supervised

release.

           Martin       appeals.        Counsel       has    filed        a    brief     in

accordance    with     Anders    v.    California,       386      U.S.    738      (1967),

claiming that the term of supervised release is unreasonable but

stating that there are no meritorious issues for review.                            Martin

was advised of his right to file a pro se supplemental brief but

has not filed such a brief.            We affirm.



                                          I

           We review a sentence for reasonableness, applying an

abuse-of-discretion standard.             Gall v. United States, 552 U.S.

                                          2
38, 51 (2007).         This review requires consideration of both the

procedural and substantive reasonableness of the sentence.                          Id.;

see United States v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010).

We first decide whether the district court correctly calculated

the   defendant’s      advisory      Guidelines        range,    considered       the    18

U.S.C.      § 3553(a)       (2006)      factors,        analyzed        the    arguments

presented      by    the    parties,       and    sufficiently          explained       the

selected sentence.          Id. at 575-76; see United States v. Carter,

564 F.3d 325, 330 (4th Cir. 2009).                 If the sentence is free of

significant     procedural        error,    we   then       review   the      substantive

reasonableness of the sentence.                Lynn, 592 F.3d at 575.

             Because Martin did not contend in the district court

that the term of supervised release was unreasonable, our review

of the claim is for plain error.                   Id. at 577.             To establish

plain error, a defendant must show that: (1) an error occurred;

(2)   the    error    was    plain;     and      (3)    the     error    affected       his

substantial     rights.           Id.      Even        if   these    conditions         are

satisfied, we may exercise our discretion to notice the error

only if the error “seriously affect[s] the fairness, integrity

or public reputation of judicial proceedings.”                       United States v.

Olano,   507    U.S.       725,   732   (1993)     (internal         quotation      marks

omitted).

             For the drug offense, Martin was statutorily subject

to a supervised release term of “at least three years.”                           See 21

                                           3
U.S.C. § 841(b)(1)(C) (2006).           Because the § 922(j) offense was

a Class C felony, see 18 U.S.C. § 924(a)(2) (2006), 18 U.S.C.

§ 3559(a)(3) (2006), Martin was subject to a supervised release

term of “not more than three years.”            See 18 U.S.C. § 3583(b)(2)

(2006).     Martin acknowledged in his plea agreement that these

were the applicable supervised release terms.

            The drug offense also was a Class C felony.                  Under the

Guideline    in    effect    at   the   time,    the     recommended      term   of

supervised release for Class C felonies was at least two years

but not more than three years.              See U.S. Sentencing Guidelines

Manual § 5D1.2(a)(2) (2008).

            We    conclude   that    the    three-year    term    of   supervised

release is procedurally and substantively reasonable.                    It falls

within the properly calculated Guidelines range.                   The district

court considered the applicable 18 U.S.C. § 3553(a) sentencing

factors,    see    18   U.S.C.      § 3583(c)   (2006),     as    well    as     the

arguments    presented       at   sentencing.     The     court    sufficiently

explained the chosen sentence.*              Martin has not rebutted the

presumption that his within-Guidelines sentence is reasonable.




    *
       In imposing sentence, the court remarked on Martin’s
possession of two firearms in connection with his drug dealing,
his having been convicted of eluding arrest, and the need to
both protect the public and to deter criminal behavior.


                                        4
See United States v. Go, 517 F.3d 216, 218 (4th Cir. 2008).

There was no plain error.



                                          II

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm.             This court requires that counsel inform

Martin, in writing, of the right to petition the Supreme Court

of the United States for further review.                     If Martin requests

that    a    petition     be   filed,   but    counsel   believes    that    such   a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                     Counsel’s motion

must state that a copy thereof was served on Martin.

               We dispense with oral argument because the facts and

legal       contentions    are   adequately      presented    in    the   materials

before      the   court    and   argument      would   not   aid   the    decisional

process.



                                                                            AFFIRMED




                                          5